MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                        FILED
      regarded as precedent or cited before any                                Jul 24 2020, 8:40 am
      court except for the purpose of establishing
                                                                                   CLERK
      the defense of res judicata, collateral                                  Indiana Supreme Court
                                                                                  Court of Appeals
      estoppel, or the law of the case.                                             and Tax Court




      APPELLANT PRO SE
      Phillip Grigalanz
      Hillsboro, Illinois



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Phillip Grigalanz,                                       July 24, 2020
      Appellant-Respondent,                                    Court of Appeals Case No.
                                                               19A-DR-3054
              v.                                               Appeal from the Porter Superior
                                                               Court
      Kristi Grigalanz,                                        The Honorable Roger V. Bradford,
      Appellee-Petitioner                                      Judge
                                                               Trial Court Cause No.
                                                               64D01-1508-DR-6999



      May, Judge.

[1]   Phillip Grigalanz (“Husband”) appeals the trial court’s November 27, 2019,

      order, which returned Husband’s filings to him without consideration because

      the cause under which Husband filed the paperwork was closed. We affirm.




      Court of Appeals of Indiana | Memorandum Decision 19A-DR-3054 | July 24, 2020                    Page 1 of 5
                            Facts and Procedural History
[2]   On August 17, 2015, Kristi Grigalanz (“Wife”) petitioned the court for

      dissolution of her marriage to Husband. A chronological case summary

      notation dated November 19, 2015, states, “court receives letter/motion for

      modification of custody from husband, court denies husband’s motion without

      hearing.” (App. Vol II at 3) (capitalization removed). On May 10, 2016, the

      court entered a summary decree of dissolution of marriage. Husband filed

      various motions after the trial court entered the decree of dissolution, and the

      trial court denied each of these motions.


[3]   Husband filed a notice of appeal on November 30, 2016, and this court

      subsequently dismissed his appeal with prejudice. Even after his appeal was

      dismissed, Husband continued to file documents with the trial court. A

      chronological case summary notation dated April 6, 2017, states, “court

      receives husband’s motion for ruling: Court of Appeals dismissed husband’s

      appeal with prejudice. No further filings will be accepted.” (Id. at 8)

      (capitalization removed). Husband continued to send documents to the trial

      court. On November 27, 2019, the trial court issued an order, stating: “The

      Court returns [Husband’s] filings to him without review as this Cause is

      closed.” (Notice of Appeal at 5.)



                                 Discussion and Decision


      Court of Appeals of Indiana | Memorandum Decision 19A-DR-3054 | July 24, 2020   Page 2 of 5
[4]   Initially, we note Wife did not file an appellee’s brief. Therefore, we will not

      develop arguments on her behalf and will reverse if Husband demonstrates

      prima facie error. WindGate Properties, LLC v. Sanders, 93 N.E.3d 809, 813 (Ind.

      Ct. App. 2018). “Prima facie, in this context, means at first sight, on first

      appearance, or on the face of it.” Id. Nonetheless, we must still correctly apply

      the law to the facts in the record to determine if reversal is required. Id.


[5]   Even though Husband proceeds on appeal pro se, he is held to the same

      standard as a trained attorney, including adherence to established rules of

      procedure. See Tipton v. Estate of Hofmann, 118 N.E.3d 771, 776 (Ind. Ct. App.

      2019). “‘It is Appellant’s duty to present an adequate record clearly showing

      the alleged error. Where he fails to do so, the issue is deemed waived.’”

      Thompson v. State, 761 N.E.2d 467, 471 (Ind. Ct. App. 2002) (quoting Jackson v.

      State, 496 N.E.2d 32, 33 (Ind. 1986)). An appellant’s appendix is meant to

      present this court with copies of those parts of the record necessary for us to

      decide the issues presented. Ind. Appellate Rule 50. An appellant’s appendix is

      required to include several documents, including the appealed judgment or

      order and any “pleadings and other documents from the Clerk’s Record in

      chronological order that are necessary for resolution of the issues raised on

      appeal.” Id.


[6]   In his brief, Husband argues the trial court abused its discretion by returning his

      filings without review and deeming the case closed. Husband asserts he “has

      filed various motions regarding [his] stepdaughter. Each of these motions were

      [sic] denied without hearing. As such, issues surrounding [his] stepdaughter

      Court of Appeals of Indiana | Memorandum Decision 19A-DR-3054 | July 24, 2020   Page 3 of 5
      have never truly been adjudicated.” (Appellant’s Br. at 9.) Courts have an

      interest in promoting finality and judicial economy by preventing re-litigation of

      issues already decided. Northrop Corp. v. General Motors Corp., 807 N.E.2d 70, 86

      (Ind. Ct. App. 2004), trans. denied. Husband’s statement of facts indicates he

      had filed some of the motions pertaining to his stepdaughter before he filed a

      “Petition to Transfer” on September 23, 2016. (Appellant’s Br. at 6.) To the

      extent Husband is simply attempting to relitigate issues already decided, the

      trial court is well within its discretion to reject such attempts and direct its

      resources elsewhere. See Gorman v. Gorman, 871 N.E.2d 1019, 1023 (Ind. Ct.

      App. 2007) (“By her conduct, [appellant] rejects the legal finality of both trial

      and appellate court decisions. . . . As a result, valuable judicial resources are

      spent considering the same meritless legal and factual questions presented by

      [appellant] over and over again.”), trans. denied.


[7]   However, Husband’s appendix is so deficient that it is impossible for us to

      conduct a meaningful review of his claims. His appendix consists solely of a

      copy of the chronological case summary. He does not include a copy of the

      decree of dissolution; copies of the documents he sent that prompted the

      November 27, 2019, order; or any other documents from the trial court record.

      Consequently, Husband has failed to prove the trial court committed any error.

      See Wilhoite v. State, 7 N.E.3d 350, 355 (Ind. Ct. App. 2014) (holding defendant

      failed to present a sufficient record to permit review of his claim that he was not

      tried by a jury of his peers).




      Court of Appeals of Indiana | Memorandum Decision 19A-DR-3054 | July 24, 2020   Page 4 of 5
                                              Conclusion
[8]   Husband failed to present a record on appeal that would permit us to address

      his claims. Therefore, we affirm the trial court.


[9]   Affirmed.


      Robb, J., and Vaidik, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 19A-DR-3054 | July 24, 2020   Page 5 of 5